                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES − GENERAL


 Case No.       2:19−cv−00596−R−JPR                                    Date     June 18, 2019

 Title          Sara Hovey v. University of Phoenix, Inc.


 Present: The Honorable     MANUEL L. REAL, UNITED STATES DISTRICT JUDGE
                Christine Chung                                          None
                 Deputy Clerk                                   Court Reporter/Recorder

         Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                  Not Present                                       Not Present
Proceedings:        (IN CHAMBERS): ORDER TO SHOW CAUSE RE: Dismissal for
                    Lack of Prosecution and for Failure to Comply With the Court's Order
                    Re: Notice to Counsel

      This Court's Order Re: Notice to Counsel ORDERS counsel to meet 30 days after the
first appearing defendant. Plaintiff's counsel is then required to file a Joint Report of Early
Meeting within 14 days of the early meeting of counsel. Failure to comply with the Court's
Order may lead to the imposition of sanctions which may include the striking of pleadings and
entry of judgment or dismissal of the action.
    The parties in this case have failed to comply with the Court's Order. To date, a Joint
Report of Early Meeting has not been filed with the Court.

     The Court ORDERS the parties to file an Early Meeting Report or Plaintiff to show
cause in writing on or before June 25, 2019 why this action should not be dismissed for
lack of prosecution and for failure to comply with the Court's Order.
     No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a responsive filing on or before the date upon which a
response by the parties is due. Failure to timely respond to the Court's Order will result in the
dismissal of the action.

IT IS SO ORDERED.


                                                                                                      : 00
                                                                              Initials of Preparer   cch

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                 Page 1 of 1
